Lumpkin, J.
The only proof of service of a bill of exceptions when it was filed and transmitted to this court was an entry stating that a copy had been served upon one of the attorneys of record' for the defendant in error, signed by a member of the bar who did not appear to be an attorney of record in the case. When the case was called for argument a motion was made to dismiss the writ of error, for want of proper service of the bill of exceptions. Thereupon the attorney *460who had made the entry on the bill of exceptions made an affidavit stating that he had served a copy of it upon one of the attorneys for the defendant in error on a day named, which was within ten days from the date of the judge’s certificate; and a motion was made on behalf of the plaintiffs in error to be allowed to attach such affidavit to the bill of exceptions as proof of service. Reid, that the latter motion must be denied, and the writ of error be dismissed. Plummer v. Moore, 63 Ga. 626; Akerman v. Neel, 70 Ga. 728; Cloud v. State, 50 Ga. 369; Crow v. State, 111 Ga. 645 (36 S. E. 858); Goodwin v. Kennedy, 99 Ga. 123 (24 S. E. 975).
Argued January 5.
Decided April 17, 1909.
Motion to dismiss the writ of error.
R. W. Milner, for plaintiffs in error.
Gleaton & Gleaton and L. B. Norton, contra.

Writ of error dismissed.


All the Justices concur.